DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10878016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 1 of the instant application corresponds to the claim language of claim 1 in 10878016, as set forth below.
Instant Application
10878016
1. A method of providing a networkgraphical representation of two or more database records, comprising: 

selecting the two or more database records according to one or more descriptive criteria, 

identifying one or more attributes of the record class, and associating network nodes to instances of the one or more attributes from the database records; 

and connecting the network nodes with network links that designate network nodes having common instances of the one or more attributes
 A method of providing a network graphical representation of two or more database records, comprising:

selecting the two or more database records of a record class according to descriptive criteria,

identifying an attribute of the record class from two or more different data sources, and associating a network node to an instance of the attribute from the two or more database records;
connecting the network node with a network link that designates the network node and comprises a common instance of the attribute, wherein the network link is based on a co-occurrence of attribute values;

connecting an additional set of network nodes to other network nodes with network links that designate associations between the network nodes, wherein the network links include a characteristic that describes an amount of common instances occurring between connected nodes; and resolving multiple link types by collapsing the network links into a single composite link and attaching icons that show different types of network link and strength of the ties;
visualizing the two or more database records from the two or more different data sources using the network nodes and the network links.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9262514. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 1 of the instant application corresponds to the claim language of claim 1 in 9262514, as set forth below.
Instant Application
9262514
1. A method of providing a networkgraphical representation of two or more database records, comprising: 

selecting the two or more database records according to one or more descriptive criteria, 




identifying one or more attributes of the record class, and associating network nodes to instances of the one or more attributes from the database records; 

and connecting the network nodes with network links that designate network nodes having common instances of the one or more attributes
 A computer-based method of providing a network graphical representation of two or more database records, comprising:
selecting, by a selectively activated or reconfigured processor, the two or more database records according to one or more descriptive criteria, wherein each of the two or more database records are members of a common record class;
identifying, by the selectively activated or reconfigured processor, one or more attributes of the common record class, and associating network nodes to instances of the one or more attributes from the database records;
connecting, by the selectively activated or reconfigured processor, the network nodes with network links that designate network nodes having common instances of the one or more attributes such that the network nodes have a one-to-many relationship with the network links; and
iteratively executing, by the selectively activated or reconfigured processor, the identifying and connecting steps while modifying the one or more descriptive criteria to change the selected two or more database records.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7672950. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in claim 1 of the instant application corresponds to the claim language of claim 1 in 7672950, as set forth below.
Instant Application
7672950
1. A method of providing a networkgraphical representation of two or more database records, comprising: 

selecting the two or more database records according to one or more descriptive criteria, 




identifying one or more attributes of the record class, and associating network nodes to instances of the one or more attributes from the database records; 







and connecting the network nodes with network links that designate network nodes having common instances of the one or more attributes
A method of providing a network graphical representation of two or more database records, comprising:

selecting the two or more database records according to one or more descriptive criteria, wherein each of the 


identifying two or more common attributes of the database records according to requirements provided by a user, associating a first set of network nodes to instances of a first one of the common attributes from the database records, and associating a second set of network nodes to instances of a second one of the common attributes from the database records, wherein at least one set of network nodes are meta-nodes;
connecting one or more members of the first set of network nodes to one or more members of the second set of network nodes with network links that designate associations between the network nodes, to form a first network graphical representation; and
iteratively executing the identifying and connecting steps while modifying the one or more descriptive criteria, to change and to select two or more database records, thereby presenting one or more levels below at least one of the meta-nodes, or one or more levels above at least one of the meta-nodes.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Rivette et al. (Patent No. US 6,499,026 B1, hereinafter “Rivette”).
Regarding claim 1, Rivette teaches:	
selecting the two or more database records according to one or more descriptive criteria, (Rivette – in Fig. 157, 15706, the operator selects a patent from a listing of patents displayed in the document pane 16104. The patent selected shall be referred to as the ‘484 patent [col. 130 lines 37-39]. The request (i.e. descriptive criteria) specifies (1) either a backward citation search or a forward citation search (as indicated by the user in a dialogue box 16302); (2) the ‘484 patent; and (3) the number of levels (as specified by the operator in dialogue box 16302) [Col. 131, lines 13-17]. In 15806, the enterprise server processes the request. The enterprise server accesses the patent table 1222 (Fig. 12H) to identify the document_id associated with ‘484 patent (i.e. at least one database record). For backward citation searches, the enterprise server then accesses the PatentRef Table 1208 (Fig. 12C) using this document_id as the key to identify all patents which are cited in the ‘484 patent (i.e. selecting at 
identifying one or more attributes of the record class, and associating network nodes to instances of the one or more attributes from the database records (Rivette – the database structures of the document bibliographic databases, the group database, the person databases, the employee databases, the security databases, the financial databases, and the methodology support databases are shown in Figs. 12B-12M. These figures depict the interaction and connection between these databases [Col. 60 lines 16-23]. The request (i.e. descriptive criteria) specifies (1) either a backward citation search or a forward citation search (as indicated by the user in a dialogue box 16302); (2) the ‘484 patent; and (3) the number of levels (as specified by the operator in dialogue box 16302) [Col. 131, lines 13-17]. In 15806, the enterprise server processes the request. The enterprise server accesses the patent table 1222 (Fig. 12H) to identify the document_id associated with ‘484 patent. For backward citation searches, the enterprise server then accesses the PatentRef Table 1208 (Fig. 12C) using this document_id as the key to identify all patents which are cited in the ‘484 patent [Col. 131 lines 18-35]. For patent citations of greater than one level, the enterprise server must repeatedly access the Patent Ref Table 1208 (i.e. identify one or more attributes). In the patent citation tree 16404, each node 
and connecting the network nodes with network links that designate network nodes having common instances of the one or more attributes (Rivette – in 15908, the network client generates a link for each parent/child relationship for the selected node, where the selected node is the child the network client initializes the tree 18302 (an example of which is shown in Fig. 183) by constructing the root note 18304 that corresponds to the ‘484 patent [Col. 133 lines 9-13]. In Fig. 157, in step 15716 the tree 18302 is used to generate a hyperbolic tree. In generating the hyperbolic tree, a hyperbolic tree node is generated for each node in the tree 18302 [Col. 133 lines 43-46]. In the patent citation tree 16404, each node represents a patent, and each link represents a citation [Col. 130 lines 1-11].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166